Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-9, 11 and 16 are currently under examination, wherein claims 1 and 11 have been amended and claim 16 has been newly added in applicant’s amendment filed on February 22nd, 2022. Original claim 10 and non-elected claims 12-15 have been cancelled by the applicant in the same amendment.
Status of Previous Rejections
2.	The previous rejections of claims 1-11 under 35 U.S.C. 103 and the previous provisional rejections of claims 1-11 on the ground of nonstatutory obviousness-type double patenting as stated in the Office action dated November 22nd, 2022 have been withdrawn in light of applicant’s amendment filed on February 22nd, 2022. New grounds of rejection have been established as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-9, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Myerberg et al. (US Pub. 2017/0297106 A1).
With respect to claims 1-9, 11 and 16, Myerberg et al. (‘106 A1) discloses an additive manufacturing method for producing an object comprising applying a first build material layer; patterning the first build material layer by selectively applying a binder to portions of the first build material layer to form a first patterned green object layer and a first patterned support structure layer separated by a non-patterned interface layer; applying a second build material layer on the first build material layer; patterning the second build material layer by selectively applying a binder and an interface material on a portion of the second build material layer that overlies the first patterned support structure layer to form a patterned interface layer; selectively applying a binder on another portion of the second build material to form an outer layer of a region of the patterned green object; repeating the above steps until a green object having an intended shape is formed including multiple patterned green object layers, patterned support structure layers and patterned interface layers; heating the green object to a debinding temperature to form a debinded object; further heating the debinded to a partial sintering temperature to form a partially sintered porous object; further heating the partially sintered object to a final sintering temperature to form the final object including the object, the support structure and the interface between them; and removing the support structure by breaking at the interface to obtain the object wherein the interface material comprises a ceramic/binder system, a ceramic-loaded polymer, a ceramic-loaded suspension, a ceramic-loaded slurry or any other ceramic and carrier combinations including an iron oxide (i.e. the claimed oxidizing agent) and carbon (i.e. the claimed oxidizable species) which would meet the combined agent as claimed (abstract, paragraphs [0003], [0006]-[0009], [0037]-[0041], [0057], [0091], [0093], oC/minute and greater which would overlap the claimed heating rate range) may be used with an expectation of success. 
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

s 1-9, 11 and 16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of copending Application No. 16/605,131 (PG Pub. 2021/0001401 A1) in view of Myerberg et al. (‘106 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-15 of the copending application in view of Myerberg et al. (‘106 A1) disclose a method for three-dimensional printing, which is the same or obvious from the claimed method of the instant application. Claims 1-15 of the copending application do not specify the breakable connection as claimed. Myerberg et al. (‘106 A1) is further applied for the reasons as stated above.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Arguments
5.	The applicant’s arguments filed on February 22nd, 2022 have been fully considered but they are not persuasive.	
First, the applicant argues that Myerberg et al. (‘106 A1) teaches fabricating the interface layer using ceramic or metallic materials rather than the combined agents as claimed. In response, the examiner notes that Myerberg et al. (‘106 A1) does disclose that the interface material comprises a ceramic/binder system, a ceramic-loaded polymer, a ceramic-loaded suspension, a ceramic-loaded slurry or any other ceramic and carrier combinations including an iron oxide (i.e. the claimed oxidizing agent) and carbon (i.e. the claimed oxidizable species) which would obviously meet the combined agent as claimed (paragraphs [0009] and [0181]).

	Third, the applicant argues that Myerberg et al. (‘106 A1) does not teach the heating rate range as claimed in the newly added claim 16. In response, see the ground of rejection of the claimed heating rate range above.
	Fourth, the applicant argues that the obviousness-type double patenting rejection as stated in the Office action dated November 22nd, 2022 should be withdrawn. In response, the examiner notes that the ground of rejection of the claimed breakable connection has relied on the combined teachings of claims 1-15 of copending Application No. 16/605,131 and Myerberg et al. (‘106 A1) as discussed above.


	 

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Weiping Zhu/
Primary Examiner, Art Unit 1733

3/17/2022